RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se añade un subinciso (h) a la Regla 7(C)(3) para la Administración del Tribunal de Primera Instancia de 30 de junio de 1999.
Regla 7. Región Judicial
(C) Administración de la Región Judicial
(3) Director Ejecutivo o Directora Ejecutiva Regional
(h) El cese por retiro de confianza de dicho funcionario o fun-cionaría no podrá darse sin la previa consulta y autorización del Director Administrativo o de la Directora Administrativa de los Tribunales.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.